DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In an RCE filed 2/28/2022, Applicant submitted two IDS documents for further consideration. Claims 1-11 and 13-29 are pending and under examination in light of the newly presented references.  This amendment is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/28/2022 and 3/1/2022 were filed after the mailing date of the notice of allowance on 11/29/2021 with an RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
After full consideration of the newly presented references, Applicant’s arguments, see pages 9-12, filed 11/8/2021, with respect to claims 1-11 and 13-29 remain persuasive and the newly presented references do not teach the claimed limitations. 
Claims 1-11 and 13-29 are allowed.
The following is an examiner’s statement of reasons for allowance: in addition to the other claim limitations, the specific limitations of the drawstring hub rotatable about a central axis perpendicular to the projectile axis, first and second drawstring guides attached to the frame and positioned between the central axis of the drawstring hub and the stock and guiding the drawstring across the projectile axis between the first and second ends of the drawstring, each guide including a pulley wheel are not anticipated by or found obvious by the cited prior art.  For example, Popov teaches a similar crossbow having a cable hub perpendicular to the projectile axis or a set of cams rotatable about two distinct vertical axes with a pair of projectile guides, but fails to teach the combined claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711